DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Summary
This is the response to the communication filed on 10/04/2022.
Claims 1-16 and 21-24 remain pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2022 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The originally filed disclosure does not provide support for the limitation “wherein, if said first portion comprises quantum confined structures, said bandgap of said first portion is an effective bandgap of said first portion; and wherein if said second portion comprises quantum confined structures, said higher bandgap of said second portion is a higher effective bandgap of said second portion”.  The Applicants asserted that paragraphs [0140, 0206 and 0209] provide support for the above limitation; however, none of these paragraphs discuss the first and second portion, as defined in other part of the claim, comprise quantum confined structures.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “if said first portion comprises quantum confined structures, said bandgap of said first portion is an effective bandgap of said first portion; and … if said second portion comprises quantum confined structures, said higher bandgap of said second portion is a higher effective bandgap of said second portion” (emphasis added), that renders the claim indefinite because the word “if” is a conditional word that does not definitively indicate whether the first and second portions of the device have the quantum confined structures or do not have the quantum confined structures.  It is unclear whether the first and second portions of the device have the quantum confined structures based on the claim as currently written, which renders the claim indefinite.  
Furthermore, the aforementioned limitation when read in light of the specification further renders the claim indefinite because the originally filed disclosure does not disclose the first and second portion, as defined in other part of the claim, have the quantum confined structures and how the inclusion of the quantum defined structures would affect the “effective bandgap” of the first and second portions.  The originally filed disclosure also does not define what constitutes an “effective bandgap” of the first portion and what constitutes “a higher effective bandgap” of the second portion, which further adds to the ambiguity of the recited limitation.  For the reasons above, it is concluded that claim 1 is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US 2010/0180936).
Addressing claims 1 and 3, Kim discloses a multijunction optoelectronic device 500 (fig. 1) comprising:
	a first photovoltaic cell 100;
a tunnel junction (paragraph [0028] discloses a tunnel junction between the subcells); and
	a second photovoltaic cell 201 (fig. 6 and 11A) comprising:
		a space-charge region (please see annotated fig. 6 below);
	a quasi-neutral region (the region outside of the annotated space-charge region);
		an emitter layer (the p-type layer);
	a first portion of a base layer (the n-type layer is the claimed base layer and the first layer 10 as the first portion as annotated below), the first portion of the base layer being at least partially in the space-charge region and further being one of a low bandgap absorber region (LBAR) layer or an improved transport (IT) layer (paragraph [0033] discloses the bandgap energy of the GaIn(N)As layer 20 is lower than the bandgap energy of the GaAsN layer 10, which qualifies it as the claimed LBAR layer);
	a second portion of the base layer (please see annotated fig. 6 below that shows the last layer 10 as the claimed second portion of the base layer) having a higher bandgap than a bandgap of the first portion of the base layer [0033], and
wherein the first portion of the base layer is disposed between the emitter layer and the second portion of the base layer (fig. 6);
wherein the tunnel junction electrically interconnects the first photovoltaic cell with the second photovoltaic cell in series [0028];
wherein, if said first portion comprise quantum confined structures, said bandgap of said first portion is an effective bandgap of said first portion (the first portion of Kim includes only one layer 20, which does not have quantum confined structures; therefore, the limitation does not structurally differentiate the claimed first portion from that of Kim); and
wherein if said second portion comprises quantum confined structures, said higher bandgap of said second portion is a higher effective bandgap of said second portion (the second portion of Kim is only one layer 10, which does not have any quantum confined structures; therefore, the limitation does not structurally differentiate the claimed second portion from that of Kim).

    PNG
    media_image1.png
    338
    541
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    323
    519
    media_image2.png
    Greyscale


	Fig. 6 of Kim is silent regarding the claimed window layer and BSF layer.

Kim discloses in fig. 8 cladding layers 30, that form the window layer and the BSF layer, are deposited immediately above and below the stacked p-n junction.  The window and BSF layers are used to efficiently confine carriers within the subcell [0041].

At the time of the filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the embodiment in fig. 6 of Kim with the cladding layers 30 forming the window layer and the BSF layer as disclosed in fig. 8 of Kim in order to efficiently confine carriers within the subcell (Kim, [0041]).  In the modified device of Fig. 6 in view of Fig. 8, the window layer 30 is formed adjacent to the emitter layer and the BSF layer 30 is formed adjacent to the last layer of the n-type stack, which is also the structural equivalence to the claimed second portion.  Therefore, in the modified device of Fig. 6 in view of Fig. 8, the second portion of the base layer being adjacent to the BSF layer and the BSF layer being disposed between the tunnel junction and the second portion of the base layer.

Addressing claims 2 and 5, in scenario 2 of annotated fig. 6 above, the first portion of the base layer is at least partially positioned in the quasi-neutral region of the cell because only part of it is positioned in the space-charge region.

Addressing claim 4, in scenario 1 of annotated fig. 6 above, the first portion of the base layer is entirely positioned in the space-charge region of the cell.

Addressing claim 6, paragraph [0041] discloses the window layer 30 is made of InGaAlP, which comprises AlInP as claimed.

Addressing claim 7, Kim discloses the first portion of the base layer made of GaIn(N)As has lower bandgap than the GaAsN material of the emitter layer (fig. 11A).

Addressing claim 9, Kim discloses in fig. 11A the LBAR layer has a lower bandgap than two immediately adjacent semiconductor layers of the cell.

Claims 8 and 10-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US 2010/0180936) in view of Boisvert et al. (US 2012/0031478).
Addressing claims 8 and 10-12, Kim is silent regarding the limitations of current claims.

Boisvert discloses a photovoltaic cell comprising an emitter layer and a base layer having different portions with different band gaps (fig. 3).  Particularly, fig. 3 shows the depletion layer 33 of the emitter layer, which has higher band gap energy than the emitter layer 34, is made of AlGaInP (table 1).  Likewise, the depletion layer 32 of the base layer 30, which has a higher band gap energy than the base layer 30, is made of AlGaInP while the base layer is made of GaInP.

At the time of the invention, one with ordinary skill in the art would have found it obvious to modify the photovoltaic cell of Kim by substituting the known low and wide bandgap materials for the emitter layer and the base layer with the low bandgap GaInP and high bandgap AlGaInP materials disclosed by Boisvert in order to obtain the predictable result of forming the emitter layer and the base layer for photovoltaic cell with portions of high and low bandgap energies (Rationale B, KSR decision, MPEP 2143).  In the modified photovoltaic cell of Kim in view of Boisvert, the high bandgap layer of the emitter is made of AlGaInP as disclosed by Boisvert which meets the limitation of claim 10 that requires “the emitter comprises AlGaInP”.  Likewise, the first portion of the base layer, which is the layer having low band gap, is made of GaInP as disclosed for the portion of the base layer that has lower bandgap than the depletion layer as required by claims 8 and 11.  The second portion of Kim’ base layer, which has higher bandgap energy than the first portion, is made of AlGaInP as disclosed by Boisvert and as required by claim 12.  

Addressing claim 13-14, Kim is silent regarding the LBAR is ordered, the emitter layer and the second portion of the base layer are disordered.

In table 1, Boisvert discloses the low band gap portion of the base layer is made of ordered GaInP and the high bandgap energy layer of the emitter layer and high bandgap energy second portion are made of disordered semiconductor materials.

At the time of the invention, one with ordinary skill in the art would have found it obvious to modify photovoltaic cell of Kim by substituting the known high band gap and low band gap materials with the disordered high bandgap and ordered low bandgap materials disclosed by Boisvert in order to obtain the predictable result of forming the emitter and base layers having alternating high and low bandgap energy layers (Rationale B, KSR decision, MPEP 2143).  In the modified photovoltaic cell of Kim in view of Boisvert, the first portion of the base layer, or the claimed LBAR layer, is ordered because it is made of the ordered low band gap energy material disclosed by Boisvert.  The emitter layer and the second portion of the base layer are disordered because the emitter layer and the second portion of the base layer include the disordered high bandgap energy material.

Allowable Subject Matter
Claims 15-16 and 21-24 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any rationale applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        10/25/2022